Citation Nr: 0214315	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-08 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Recognition of the appellant as the surviving spouse of the 
deceased veteran for purposes of determining entitlement to 
Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The deceased veteran served on active duty from September 
1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of 
entitlement to VA death benefits for failure to establish 
that she is the late veteran's surviving spouse.


FINDINGS OF FACT

1.  By mutual agreement between the appellant and the 
veteran, S.M., the appellant and S.M. ceased living together 
in 1967; the separation was not due to misconduct of the 
veteran.

2.  The appellant lived with and held herself out to be the 
wife of a man other than the veteran, S.T., from 1978 to 
1998, at which time S.T. died.

3.  The veteran died in 1985. 



CONCLUSION OF LAW

The appellant may not be recognized as the late veteran's 
surviving spouse for VA death benefit purposes.  38 U.S.C.A. 
§§ 101, 103 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.50 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the VA has provided the appellant with several 
documents notifying her of the evidence and information 
necessary to substantiate her claim.  These documents also 
include explanations of what information and evidence would 
be obtained by VA and what information and evidence she 
needed to provide in support of her claim.

In a letter dated in November 2000 and in a Statement of the 
Case issued in July 2001, the RO informed the appellant of 
the necessary requirements pertaining to her legal status in 
relationship to the late veteran that she needed to fulfill 
in order to be considered his surviving spouse for purposes 
of determining entitlement to VA death benefits.  She was 
also informed as to why she had not met these requirements.  
The RO also sent the appellant correspondence in July 2002 
informing her that her case was being sent to the Board and 
that she could present additional evidence in support of her 
claims by mailing such evidence to the Board.  Lastly, at an 
August 2002 video conference hearing between the appellant 
sitting at the RO and the undersigned Board Member, she was 
made aware of the necessary documentary evidence she needed 
to provide VA in order to be considered the surviving spouse 
of the late veteran and was provided afterwards with the 
opportunity to furnish this evidence.

Thus, through a series of letters, the Statement of the Case 
and discussion before a Member of the Board, VA has informed 
the appellant of the information and evidence necessary to 
substantiate her claim.  VA has also provided the appellant 
with notification of what evidence was in possession of VA 
and what information and evidence she needed to provide in 
support of her claim.  For these reasons, further development 
is not necessary to meet the requirements of VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.


Factual Background

The late veteran's claims file shows that on an application 
form for VA benefits which was dated in September 1977, he 
reported that he had previously been married to the appellant 
and that they were married in South Carolina in July 1947 but 
that the marriage ended in a divorce in the state of New York 
in 1949 or 1950.

In a February 1985 application for VA benefits, the veteran 
reported that he had been previously married to the appellant 
but that their marriage ended in an "absolute divorce" in 
New York, and that he had remarried his second spouse, R.G., 
in South Carolina in May 1981.  

A North Carolina death certificate shows that the veteran 
died in April 1985 and identified R.G. as the late veteran's 
spouse at the time of his death.

In October 2000, the appellant filed her claim for 
entitlement to VA death benefits.  She submitted to VA a copy 
of a South Carolina marriage license which shows that she and 
the late veteran were married to each other in July 1947.  In 
her application for VA benefits, the appellant reported that 
the veteran and she were married from July 1947 to 1977.  
According to her report, the cause of their separation was 
due to disagreement, arguments and fights.  She then married 
her second spouse, S.T., in 1978 and took S.T.'s surname as 
her own.  According to her application, her second spouse 
S.T. died in 1998.  The appellant currently continues to use 
S.T.'s surname as her own.

In a VA Form 21-4170 Statement of Marital Relationship, the 
appellant reported that she had married the late veteran in 
1947 and had four children with him.  In 1957 she and the 
veteran separated from each other because of personal 
differences.  She reported that she then married S.T. in 1958 
and lived with him as S.T.'s wife until his death.

In a VA Form 21-4171 Supporting Statement Regarding Marriage 
dated in December 2000, a witness who identified himself as 
the appellant's nephew reported that he had personal 
knowledge that the appellant and veteran were married to each 
other and lived together from 1949 to 1958.  The appellant's 
nephew also affirmed that appellant entered into a second 
marriage, to S.T., and that this second marriage ended upon 
the death of S.T. in 1998.

In a VA Form 21-4171 Supporting Statement Regarding Marriage 
dated in December 2000, a witness who identified herself as 
the veteran's sister reported that she had personal knowledge 
that the appellant and veteran were married to each other and 
lived together beginning in July 1947.  The veteran's also 
affirmed that appellant did not enter into any other 
marriages.

The appellant reported in several written statements 
submitted to VA that she and the late veteran were separated 
but were never legally divorced from each other.  
Specifically, in her Substantive Appeal which was received by 
VA in July 2001, she presented the following statement:

"I feel that while we may (have) been apart we 
still talked and (the veteran) says that he 
never was divorced from me and I never was 
divorced from him."

In a video conference hearing held in August 2002 before the 
undersigned Board Member she testified, in essence, that she 
and the late veteran married each other in 1947 and then 
separated from each other in 1967 because of personal 
disagreements and because he was abusing her and had 
threatened her with death, but that had never officially 
divorced each other.  She contended that because they were 
never formally divorced from the veteran via a legal 
proceeding that her subsequent marriage to S.T. and the late 
veteran's second marriage are therefore not legal.  Thus, she 
should be granted recognition as the veteran's surviving 
spouse.  She testified that she married S.T. as a matter of 
convenience because, at the time, she was raising several 
children she had with the veteran by herself.  S.T. had 
offered to assist the appellant in raising her family.  They 
both decided that it would be easier to do so if they married 
each other.  She reported that in the course of her marriage 
to S.T. she had two children with him.

Analysis

The issue in the instant case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death in order to render the appellant eligible 
for recognition as the veteran's surviving spouse for 
purposes of entitlement to VA death benefits.

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife. 38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c). A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a). For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued. 
38 C.F.R. § 3.1(j). The appellant has the burden to establish 
her status as a claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994) citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred. 
Gregory v. Brown, 5 Vet. App. 108 (1993). First, the spouse 
must be free of fault in the initial separation. Second, the 
separation must have been procured by the veteran or due to 
his misconduct. The Court found that the "without fault" 
requirement of the law was not a continuing one. Rather, 
although acts subsequent to the separation may in certain 
cases be relevant evidence, the finding of fault or without 
fault is to be determined on the basis of an analysis of the 
conduct at the time of separation.

The record in this case establishes that the appellant and 
the veteran separated by mutual agreement in 1967 and never 
re-united before the veteran died in 1985.  According to the 
appellant's statements, she and the veteran separated because 
they simply could not get along; she attributes the 
separation to personal differences.  Although she has alleged 
at times that the veteran masitreated her, such statements 
are inconsistent with her allegations at other times to the 
effect that she maintained a good relationship with the 
veteran.  In her substantive appeal, for example, she said 
that over the years she and the veteran still talked and 
never considered themselves divorced from each other.  At the 
same time, the appellant acknowledges that she lived with and 
held herself out to be the wife of S.T. for twenty years, 
with the relationship terminating only when S.T. died in 
1998.  In short, the appellant's statements regarding her 
separation from the veteran are inconsistent, but the clear 
preponderance of the evidence demonstrates that the 
separation was by mutual agreement, and not due to the 
misconduct of the veteran. 


ORDER

Recognition of the appellant as the surviving spouse of the 
deceased veteran for purposes of determining entitlement to 
VA death benefits is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

